130 S.E.2d 310 (1963)
259 N.C. 248
Charlie R. COHEE
v.
Willie Hampton SLIGH.
No. 378.
Supreme Court of North Carolina.
April 10, 1963.
*311 Deal, Hutchins & Minor by Fred S. Hutchins, Jr., Winston-Salem, for defendant-appellant.
Robert B. Wilson, Jr., and Motsinger & Pfefferkorn by William G. Pfefferkorn, Winston-Salem, for plaintiff-appellee.
PER CURIAM.
If the owner of an automobile is to be held liable for the manner in which it is operated, he must be charged with responsibility for the operationmere ownership is not sufficient. Responsibility may be imposed because of the personal negligence of the owner or because the owner acts through an agent or under the "family purpose doctrine." Lynn v. Clark, 252 N.C. 289, 113 S.E.2d 427; Parker v. Underwood, 239 N.C. 308, 79 S.E.2d 765.
A complaint which fails to state a cause of action is not sufficient to support a judgment for plaintiff. Morton v. Insurance Co., 255 N.C. 360, 121 S.E.2d 716; Collins v. Simms, 254 N.C. 148, 118 S.E.2d 402. The court erred in refusing to allow defendant's motion. It had a discretionary right to allow plaintiff's motion to amend; but any amendment so made could not relate back to the institution of the action and thereby deprive defendant of his opportunity to answer. Pruitt v. Taylor, 247 N.C. 380, 100 S.E.2d 841.
The default and inquiry judgments will be vacated and defendant allowed time to answer the amended complaint.
Reversed.